LEWIS, J.
(dissenting).
The complaint states that at the place where the fires were set the right of way was not fenced; that said location was on the right of way, and had long been a common playground for young children living in the vicinity; and that, if the said right of way had been properly fenced at the said point, the deceased would not have gone thereon to play at the time of the accident. These allegations, together with the statement that the child entered upon the premises and played around the fire, being attracted thereto, are sufficient to constitute a declaration that she went to, the fire at a point where the right of way was not fenced. Upon that point I dissent from the views of the majority of the court.